DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (4383225) in view of Gamble et al. (5399295).
 	 
    PNG
    media_image1.png
    139
    502
    media_image1.png
    Greyscale

 	Mayer discloses a noise reduction circuit comprising a conductive wire (1) comprising a conductive attachment location; an insulator (2) surrounding the wire, the insulator covering all portions of the wire except for the conductive attachment location; and a shielding material (8) oriented around the insulator (re claim 1).
 	Mayer discloses the shielding material comprising a conductive sheet (layer) comprising a conducting composite material (col. 3, lines 60-61), but does not disclose the shielding material comprising metallized fibers arranged in a non-woven pattern (re claims 1 and 8).
 	Gamble et al. discloses a shielding material comprising metallized fibers (col. 4, lines 36-41) arranged in a non-woven pattern (re claims 1 and 8).  Gamble et al. also discloses that the metallized fibers of the shielding material are arranged in a random pattern (col. 4, lines 27-28) (re claims 2 and 9), and the shielding material comprises a binder lamination and the metallized fibers (re claims 3 and 10).
 	It would have been obvious to one skilled in the art to use the shielding material taught by Gamble et al. for the shielding material (8) of Mayer since such material provides excellent electrical and mechanical (strength) properties.
 	Mayer, as modified, also discloses a filter (7) arranged to surround the conductive wire or the insulated wire (re claims 4 and 11); and the filter comprises a ring of magnetic material (re claims 5 and 12).

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Gamble et al. as applied to claims 1 and 8 above, and further in view of McQueen (5201223).
 	Mayer, as modified, discloses the invention substantially as claimed except for the conductive wire and insulator being arranged in a loop and the conductive attachment location comprising first and second ends of the conductive wire, wherein the loop comprises a first elongate portion and a second elongate portion extending adjacent to one another.
 	McQueen discloses a circuit comprising a conductive wire having a conductive attachment location and an insulator covering all portions of the
conductive wire except the conductive attachment location (Figs 1-2).  McQueen
also discloses that the conductive wire and insulator are arranged in a loop (col. 5,
lines 24-25, the wire segments all have an insulative coating), wherein the loop comprises a first elongate portion and a second elongate portion extending adjacent to one another, and wherein the conductive attachment location comprises first and second ends (12, 13) of the conductive wire.
 	It would have been obvious to one skilled in the art to arrange the conductive wire and insulator of Mayer (along with other components thereof) in a loop and forming a conductive attachment location comprised of first and second ends of the conductive wire, as taught by McQueen, to prepare the circuit for terminations, having a long length therebetween.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Gamble et al. as applied to claim 1 above, and further in view of Kawashita et al. (2019/03 12419).
 	Kawashita et al. discloses a circuit comprising a conductive wire (20), a first conductor (10), and a second conductor (10), wherein the conductive wire in electrical communication with the first conductor (Fig. 3), and wherein the conductive wire insulated from the second conductor (re claim 21).  Kawashita et al. also discloses the circuit comprising a second conductive wire (20), the second conductive wire in electrical communication with the second conductor (10) (re claim 22), wherein the second conductive wire extends in a loop (re claim 23).
 	It would have been obvious to one skilled in the art to further provide the
modified circuit of Mayer with a second conductive wire, same as the first
conductive wire, to form a circuit comprising two conductive wires as taught by
Kawashita et al. and to include a first conductor and a second conductor in the
circuit as taught by Kawashita et al., wherein the first conductive wire is in
electrical communication with the first conductor and insulated from the second
conductor, and wherein the second conductive wire, extending in a loop, is in
electrical communication with the second conductor as taught by Kawashita et al.
to increase electrical transmission in the circuit.  It is noted that in the modified
circuit of Mayer, the second conductive wire extends in a loop within the second
shielding material.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Gamble et al. as applied to claim 1 above, and further in view of Kondoh et al. (6906261).
 	Kondoh et al. discloses a circuit comprising an IEC coupler (such as C13 connector, applicant's specification, page 9, line 15) comprising a first conductor (first terminal fitting) and a second conductor (second terminal fitting) (col. 9, lines 8-12), and a wire (d) in electrical communication with the first conductor.  It would have been obvious to one skilled in the art to provide an IEC coupler in the modified circuit of Mayer, with the wire (1) in electrical communication with the first conductor, as taught by Kondoh et al. to provide a connection means for the conductive wire.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Gamble et al. as applied to claim 1 above, and further in view of Bae et al. (KR 20-2010-0006196).
 	Bae et al. discloses a circuit comprising a conductive wire (12) having a conductive attachment location and an electronic device comprising a chassis (22) and a power connection, wherein the power connection comprises a hotwire (13), wherein the conductive attachment location is in electrical communication with the hotwire (Fig. 2), and wherein the circuit is oriented within the chassis.  It would have been obvious to one skilled in the art to electrically connect the conductive attachment location of Mayer with a hotwire of a power connection, with the circuit being oriented within a chassis, as taught by Bae et al. to provide an electrical interconnection therefrom.

                                            Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847